                Case 2:21-cv-00282-RSM Document 7 Filed 04/19/21 Page 1 of 2




 1                                                            Chief District Judge Ricardo S. Martinez

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
          SHIULI BARUAH,
 9
                                      Plaintiff,                Case No. 2:21-cv-282-RSM
10
                               v.
11                                                              STIPULATED ORDER FOR
          DIRECTOR OF NEBRASKA SERVICE                          DISMISSAL
          CENTER, et al.,
12
                                                                Noted for Consideration:
                                    Defendants.
13                                                              April 16, 2021

14
              The above-captioned action having been resolved, all parties, through their undersigned
15
     counsel and respective attorneys of record, now hereby stipulate to the dismissal without
16
     prejudice of the above-captioned action, with each party to bear their own fees or costs.
17
     //
18
     //
19
     //
20
     //
21
     //
22
     //
23
     //
24
          STIPULATED ORDER FOR DISMISSAL                                       UNITED STATES ATTORNEY
                                                                                 700 Stewart Street, Suite 5220
          [Case No. 21-282 RSM] - 1                                             Seattle, Washington 98101-1271
                                                                                          206-553-7970
               Case 2:21-cv-00282-RSM Document 7 Filed 04/19/21 Page 2 of 2




 1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 2          DATED this 16th day of April, 2021.

 3
                                                  TESSA M. GORMAN
 4                                                Acting United States Attorney

 5       /s/ Robert Pauw                          /s/ Michelle R. Lambert
       Gibbs Houston Pauw                         MICHELLE R. LAMBERT, NYS#4666657
 6     1000 Second Ave., Suite 1600               Assistant United States Attorney
       Seattle, WA 98104                          Western District of Washington
 7     Phone: 206-682-1080                        United States Attorney’s Office
       Email: rpauw@ghp-law.net                   1201 Pacific Ave, Suite 700
 8                                                Tacoma, Washington 98402
       Attorneys for Plaintiff                    Phone: 206-553-7970
 9                                                Email: michelle.lambert@usdoj.gov
                                                  Attorneys for Defendants
10

11
                                                  ORDER
12
            IT IS HEREBY ORDERED that the Parties’ Stipulated Order for Dismissal is
13
     GRANTED. The case is dismissed without prejudice with each party to bear their own costs.
14
            SO ORDERED.
15

16
            Dated this 19th day of April, 2021.
17

18

19                                                A
                                                  RICARDO S. MARTINEZ
20                                                CHIEF UNITED STATES DISTRICT JUDGE

21

22

23

24
       STIPULATED ORDER FOR DISMISSAL                                      UNITED STATES ATTORNEY
                                                                             700 Stewart Street, Suite 5220
       [Case No. 21-282 RSM] - 2                                            Seattle, Washington 98101-1271
                                                                                      206-553-7970
